NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 10a0174n.06

                                          No. 08-4601                                  FILED
                                                                                    Mar 19, 2010
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


VICTOR PENDRAK, aka Viktor                      )
Pendrak,                                        )       ON REVIEW FROM THE
                                                )       BOARD OF IMMIGRATION
       Petitioner,                              )       APPEALS
                                                )
v.                                              )
                                                )                 OPINION
ERIC H. HOLDER, JR., Attorney                   )
General,                                        )
                                                )
      Respondent.                               )
______________________________


Before: COLE, GILMAN, and WHITE, Circuit Judges.



       HELENE N. WHITE, Circuit Judge. Petitioner Viktor Pendrak1 seeks review of a Board

of Immigration Appeals (BIA) order affirming without opinion the Immigration Judge’s (IJ’s)

decision denying his claims for asylum and withholding of removal pursuant to the Immigration and

Nationality Act, and for relief pursuant to the United Nations Convention Against Torture (CAT).

We DENY Pendrak’s petition for review.




       1
        Pendrak’s first name is inconsistently spelled in the official documents relating to these
proceedings. In this opinion we will use the spelling favored by the petitioner himself.
                                       I. BACKGROUND

A.     Pendrak’s Account

       Pendrak is a native and citizen of Ukraine. Pendrak’s wife at the time of the hearing was a

Ukranian citizen who resided in Ukraine with their two daughters.2 (A.R. 78.) In 1988, when

Pendrak was eighteen, he was drafted into the Ukrainian army and served two years. (A.R. 74.)

After serving in the army, he worked as an electrician and as a salesman, and, in 1996, opened an

automotive body shop. (A.R. 76, 151.) During the time Pendrak owned and operated his body shop,

he angered the Ukrainian mafia because he refused to acquiesce to their demands for money.

Pendrak testified that, when he owned the body shop, the mafia threatened him and his family, stole

his car, and ultimately burned down the body shop. (A.R. 80.) In July 1998 Pendrak moved from

Ukraine to Greece where he worked in construction for a little over a year. (A.R. 73, 92.) Pendrak

testified that, after he returned from Greece, the Ukrainian mafia beat him in order to claim their

money. Pendrak stated he was kicked “all over [his] body” but could not successfully report the

incident to the police because they were connected to the mafia and would not pay attention to him.

(A.R. 80.)

       In February 2000, Pendrak voluntarily joined the Ukranian army as a sergeant, signing a

contract to serve for three years. (A.R. 76, 93.) Pendrak left the army without permission after three

months. (A.R. 76.) When asked why he left the army, Pendrak replied, “Because they were



       2
         All documents in the administrative record indicate that Pendrak is married to Ukrainian
citizen Anjelika Bobak. They divorced in 2000 because Pendrak feared she would be harassed
because of her association with him; however, they were remarried a few months later. (A.R. 34,
140.) At his April 2007 hearing, Pendrak stated he was still in communication with Bobak. (A.R.
78.) However Pendrak’s brief on appeal states that, on December 17, 2008, he married a United
States citizen, Maria Popovich, with whom he currently resides. Popovich has apparently filed an
I-130 Petition for Alien Relative on behalf of Pendrak. Pendrak has also filed an Application for
Adjustment of Status. (Pet. Br. 8.)
suppose[d] to send me into places where I did not want to go.” (A.R. 76.) When asked where he

would be sent, Pendrak said, “They would not tell me the truth, but I guess it was Chechnya.” (A.R.

77.)3 Pendrak went to Moscow, where he stayed for several months. He obtained a fraudulent visa

(he testified that he did not know it was fake) and left for the United States in February 2001. (A.R.

86.)

        Pendrak wrote in his asylum application that he “know[s] the penalty for desertion is a long

prison sentence” and that “if I returned I would be put in prison and most probably tortured while

in prison for deserting the Ukranian National Army. The punishment is very severe for deserters,

they are beaten, and tortured and are kept in prisons for years. Some deserters do not manage to

survive this brutal treatment.” (A.R. 152.) He also stated that prisoners are not given medical

treatment and that no one can stop the poor treatment of prisoners because “it is part of the institution

and can be inflicted totally at will.” (A.R. 153.) At his removal hearing, Pendrak expressed his

belief that “there is a contract in any army that [it] will try to torture you or kill you when you leave

it.”4 (A.R. 84.) He also stated to the IJ, “If you want to save my life I would like to ask you not to

send me back home because there is no law in the Ukraine and they will get me there.” (A.R. 88.)

        While residing in Moscow, Pendrak had returned to Ukraine briefly to visit his family. At

that time, he feared he would be served with a court martial for deserting the army. Although he did

not receive one, he said “they were sending a letter [stating] that I have to appear.” (A.R. 84.)


        3
         In his asylum application, Pendrak wrote that “I was told that I would be tran[s]ferred to the
war zone (which is Chechnya) to do guard duties there. I did not want to go because I see no point
in this war in Chechnya, so I deserted.” (A.R. 153.) The official who conducted Pendrak’s credible-
fear interview stated that Pendrak “abandoned his post after learning that he would be guarding a
factory near Chechnya, because he did not want to be in danger.” (A.R. 136.)
        4
        The government pointed out that under the terms of the contract, Pendrak was allowed to
terminate the contract “on the grounds of family circumstances or any other significant reasons as
provided by regulations of administration of Ukraine.” (A.R. 83, 93.)
B.      Immigration Proceedings

        In February 2001, Pendrak entered the United States using a fake visa. (A.R. 65.) He was

served with a Notice to Appear on April 24, 2001, charging him with removability under 1) Section

212(a)(7)(A)(i)(I) of the Immigration and Nationality Act (INA) (8 U.S.C. § 1182(a)(7)(A)(i)(I)), as

an immigrant who, at the time of admission, did not possess a valid entry document, and 2) Section

212(a)(6)(C)(i) of the INA (8 U.S.C. § 1182(a)(6)(C)(i)), as an alien who fraudulently or willfully

misrepresented a material fact when he procured documentation for admission into the United States.

(A.R. 322-23.) An IJ found Pendrak removable, and Pendrak thereafter filed an application for

asylum, withholding of removal, and protection under the CAT.

        Although Pendrak had filed his application with the assistance of counsel, he attended his

April 13, 2007 merits hearing pro se. After the hearing, the IJ issued an oral decision denying

Pendrak’s application and ordering him removed to Ukraine. (A.R. 32-41.) The IJ found Pendrak

credible. However, the IJ concluded that Pendrak’s fears were “subjective,” and that “there is no

evidence . . . based upon an objective standard that [Pendrak] would be given severe punishment that

would amount to persecution under the Act or violation of [the] torture convention.” (A.R. 38.) The

IJ noted that the Ukranian mafia engaged in similar bullying activities against other businesses, and

that Pendrak was not specifically targeted. The IJ found that such general harsh conditions had no

relation to any particular status of Pendrak’s, and, thus, did not amount to persecution under the Act.

(A.R. 39.) The IJ found that Pendrak had deserted the army after three months because he no longer

wished to serve.5 The IJ found that the Ukranian government has the right to require Pendrak to

        5
         The IJ’s exact finding is somewhat unclear from the transcript: Pendrak “remained in the
army for three months because he did not want to go to or remain in the army for any other reason.
. .” (A.R. 38.) It may be that the key word “Chechnya” was omitted, making the actual statement,
Pendrak “remained in the army for three months because he did not want to go to Chechnya or
remain in the army for any other reason . . .” Accordingly, a fair reading of the IJ’s conclusion is that
meet his contractual obligations, and that any court martial to which Pendrak might be subject would

be “prosecution and not persecution.” (A.R. 39-40.) The IJ noted that it had taken into account the

most recent State Department report for Ukraine and concluded that there was no evidence that

Pendrak’s punishment would be disproportionately severe. (A.R. 37, 40.) Finally the IJ rejected

Pendrak’s CAT claim, finding that Pendrak had not met the more-likely-than-not standard, and in

fact that Pendrak had presented “no credible evidence that he would suffer torture at the hands of the

Ukranian Government if he were returned to the Ukraine.” (A.R. 40.)

       Again represented by counsel, Pendrak appealed to the BIA, which affirmed the IJ’s decision

without opinion on September 24, 2008. (A.R. 10.) Pendrak timely sought review in this court and

filed a motion for stay of removal pending appeal. The motion was granted on March 6, 2009.

                                           II. ANALYSIS

A.     Legal Standards

       Because the BIA affirmed the IJ’s decision without an opinion we review the IJ’s decision

directly. Denko v. INS, 351 F.3d 717, 730 (6th Cir. 2003) (“we evaluate the IJ’s explanation as that

of the Board”). In general, the IJ’s legal conclusions are reviewed de novo, Ramirez-Canales v.

Mukasey, 517 F.3d 904, 907 (6th Cir. 2008), and factual findings are reviewed for substantial

evidence, Hassan v. Gonzales, 403 F.3d 429, 434 (6th Cir. 2005). Under the substantial evidence

standard, factual findings are treated as “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” Id. The IJ’s findings receive significant deference; a

reviewing court cannot reverse “simply because it is convinced that it would have decided the case

differently.” Sylla v. INS, 388 F.3d 924, 925 (6th Cir. 2004).


Pendrak did not want to go to Chechnya and/or Pendrak simply did not want to serve anymore. In
any event, it is clear that the IJ found that Pendrak deserted the army for reasons that did not justify
his leaving.
       Under the INA, asylum can be granted to an alien who qualifies as a “refugee,” defined as

someone “who is unable or unwilling to return to, and is unable or unwilling to avail himself or

herself of the protection of, [his or her home country] because of persecution or a well-founded fear

of persecution on account of race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1101(a)(42)(A). An applicant is required to show three things to

demonstrate a well-founded fear of future persecution:

       (1) that he has a fear of persecution in his home country on account of race, religion,
       nationality, membership in a particular social group, or political opinion; (2) that
       there is a reasonable possibility of suffering such persecution if he were to return to
       that country; and (3) that he is unable or unwilling to return to that country because
       of such fear.

Singh v. Ashcroft, 398 F.3d 396, 401 (6th Cir. 2005) (quoting Pilica v. Ashcroft, 388 F.3d 941, 950

(6th Cir. 2004)). To show a “reasonable possibility” of persecution, the applicant need not prove

persecution by a preponderance of the evidence. See INS v. Cardoza-Fonseca, 480 U.S. 421, 431

(1987) (“One can certainly have a well-founded fear of an event happening when there is less than

a 50% chance of the occurrence taking place.”).

       Eligibility for withholding of removal is based on the same grounds that form the basis of

an asylum claim—fear of persecution based on race, religion, nationality, membership in a particular

social group, or political opinion. See Singh v. Ashcroft, 398 F.3d at 401. Although the decision to

grant asylum is a matter of the Attorney General’s discretion, if a petitioner meets the requirements,

withholding of removal is mandatory. Id. However, in order to qualify for withholding of removal,

the petitioner must meet a higher standard—a “clear probability,” or more likely than not, that he

would be subject to persecution in the proposed country of removal. Almuhtaseb v. Gonzales, 453
F.3d 743, 749 (6th Cir. 2006); See 8 U.S.C. § 1231(b)(3).
       In order to establish a CAT claim, an applicant must show that it is more likely than not that

the applicant would be tortured if removed to the proposed country of removal. 8 C.F.R.

§ 1208.16(c)(2). A petitioner need not show that the torture is based on one of the five protected

grounds. See Almuhtaseb, 453 F.3d at 751. Torture is “an extreme form of cruel and inhuman

treatment.” 8 C.F.R. § 1208.18(a)(2). “Specifically, it is ‘any act by which severe pain or suffering,

whether physical or mental, is intentionally inflicted’ to extract information, punish, intimidate,

coerce, or otherwise discriminate, ‘when such pain or suffering is inflicted by or at the instigation

of or with the consent or acquiescence of a public official or other person acting in an official

capacity.’” Haider v. Holder, 595 F.3d 276, 289 (6th Cir. 2010) (quoting 8 C.F.R. § 1208.18(a)(1)).

Significantly, “lawful sanctions” that do not defeat the object and purpose of the CAT are excluded

from the definition of torture. See Pavlyk v. Gonzales, 469 F.3d 1082, 1090 (7th Cir. 2006)

(“[t]orture does not include pain or suffering arising only from, inherent in or incidental to lawful

sanctions . . . includ[ing] judicially imposed sanctions and other enforcement actions authorized by

law”) (quoting § 208.18(a)(3)).

B.     Analysis

       As a preliminary matter, because Pendrak did not pursue his claims concerning the Ukranian

mafia before the BIA or in his briefing in this court, we will not address them. See Kalaj v.

Gonzales, 137 F. App’x 851, 852 n.2 (6th Cir. 2005) (unpublished) (petitioner briefing only asylum

issue waived non-argued claims).

       Turning to the desertion issue, the IJ’s conclusion that Pendrak did not face persecution under

the Act is supported by substantial evidence. Though Pendrak argues for the first time on appeal that
he was a conscientious objector to the war in Chechnya, and that he deserted on that basis,6 there is

nothing in the record to indicate that Pendrak’s decision to desert was based on his political views

or membership in an otherwise protected group. Contra Vujisic v. INS, 224 F.3d 578, 581-82 (7th

Cir. 2000) (petitioner singled out for persecution over other deserters because of his Slovenian

background and the perception that he would spy for Slovenia). Because Pendrak has failed to show

that any future persecution would be on the basis of one of the five protected grounds, his asylum

claim fails. See Singh, 398 F.3d at 401. Pendrak’s withholding of removal claim has the same

requirement, see id., so that claim fails on the same basis.

        Turning to Pendrak’s torture claim, we have repeatedly recognized that the punishment that

a deserter or a draft dodger faces does not ordinarily meet even the less stringent “persecution”

standard. See Pascual v. Mukasey, 514 F.3d 483, 487 (6th Cir. 2007) (“[I]t is hardly unusual, much

less a form of persecution, for governments to conscript their citizens into military service, then to

punish those who do not fulfill their duty. Such conduct does not by itself ordinarily rise to the level

of persecution on the basis of political opinion.”); Vuljaj v. INS, 77 F. App’x 793, 798 (6th Cir.

2003) (unpublished) (detention for evading military service not persecution because governments

have right to require military service and penalize noncompliance); Elias v. INS, 108 F.3d 1376 at

*3 (6th Cir. 1997) (unpublished) (“[I]t is well-settled that punishment for failure to comply with a

country’s compulsory military service is prosecution, not persecution.”) (quotation marks omitted);

see also Gojcevic v. Gonzales, 142 F. App’x 257, 261 (6th Cir. 2005) (unpublished) (“[R]efusal to

perform military service in one’s native country is not ordinarily a valid basis for establishing asylum



        6
         “[I]n some cases, refusal to enter the army may render one a refugee if[,] for instance, the
reason for refusal is a genuine political, religious or moral conviction or to valid reasons of
conscience.” Gojcevic v. Gonzales, 142 F. App’x 257, 261 (6th Cir. 2005) (unpublished) (internal
quotation marks omitted).
eligibility.”) (quotation marks omitted). The persecution standard may be met in those “rare cases

where a disproportionately severe punishment would result.” See Elias at 108 F.3d at *2. But it is

significantly more difficult to show that it is more likely than not that the petitioner will be tortured.

See, e.g., Pavlyk, 469 F.3d at 1090-91 (torture standard not met where petitioner faced potential

conviction and imprisonment in overcrowded facilities that lacked adequate sanitation where police

reportedly regularly beat prisoners).

        Although Pendrak submitted additional materials on appeal, the administrative record

contains only the State Department’s country reports for Ukraine, and we are limited to reviewing

the administrative record. See Gishta v. Gonzales, 404 F.3d 972, 979 (6th Cir. 2005) (refusing to

consider extra-record information). The most recent report in the record, which the IJ said he

reviewed, was the 2006 report, which stated that prison conditions in Ukraine were poor, but slowly

improving as a result of reform. (A.R. 98.) The report details several individual instances of harsh

treatment – including prisoners being searched, beaten, and their food destroyed – and notes that

conditions in pretrial detention centers were harsher than in low and medium security prisons. (A.R.

98.) Tuberculosis infection is a concern, as is overcrowding. (A.R. 98.) Although the government

allowed prison visits by human rights observers, observers sometimes had difficulty getting full

access. According to the 2006 country report for Ukraine, prisoners were permitted to file

complaints with a human rights ombudsman about conditions, but sometimes were punished for

doing so. (A.R. 99.) The 2006 report did reveal significant improvement in the prison system since

2001, though.7




        7
         The 2001 report started off the relevant section by simply stating: “[P]olice and prison
officials regularly tortured and beat detainees and prisoners, and there were numerous reports of such
abuse.” (A.R. 159.)
        Even in light of the evidence of poor conditions in Ukranian prisons, we cannot say that any

reasonable adjudicator would be compelled to find it more likely than not that Pendrak will be

tortured. Pendrak testified that he had not received a court martial before leaving Ukraine, and the

record is silent as to his current status. Uncertainty as to whether a petitioner will face punishment

upon return is a factor to be considered. See Pavlyk, 469 F.3d at 1090-91 (poor conditions in

Ukrainian prisons do not entitle petitioner to CAT relief where, among other things, “[i]t is not . . .

assured that [petitioner] would be convicted if returned to Ukraine”).

        Even assuming that, as Pendrak claims, he likely faces a court martial and prison time, this

does not entitled him to CAT relief. In Pavlyk, the Seventh Circuit evaluated whether the conditions

in Ukranian prisons, including overcrowding, lack of adequate sanitation and medical facilities, and

reports of police beatings, amounted to torture. See 469 F.3d at 1090. The court concluded that the

“pain and suffering” caused by such conditions would fall within 8 CFR § 208.18(a)(3)’s lawful-

sanction exception to torture where the petitioner faced a bribery conviction carrying two to fifteen

years in prison. Id. at 1090-91. The Pavlyk court was evaluating the Ukranian system under the

2004 State Department report. The conditions in our record (as described two years later) are

similar. Under these circumstances, we cannot say that the harsh conditions that Ukranian prisoners

potentially face amount to a more-likely-than-not chance that Pendrak will experience severe pain

or suffering that is intentionally inflicted to punish, coerce, or otherwise discriminate, by or with the

consent of a public official. See Haider, 595 F.3d at 289.
                                     III. CONCLUSION

       We cannot conclude that any reasonable adjudicator would be compelled to find contrary to

the IJ’s determination. Accordingly, we DENY Pendrak’s petition for review of the BIA’s decision.